Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein the back cover has a front surface facing into the re-closable opening when in a position to close the re-closable opening, and the back cover is pivotally connected at a pivotal connection to the cage body to pivot in a plane parallel to the front surface of the back cover, wherein the cage body has a first volume portion that extends in a direction forward of the front surface of the back cover and a second volume portion that extends downward from the first volume portion, wherein the second volume portion overlies the pivotal connection, wherein the pivotal connection is located below the first volume portion…” in claim 1 and the claim limitations of “…wherein the back cover is pivotally connected to the frame at a pivotal connection and is movable to close the opening and is movable to reveal the opening, wherein the back cover and the frame are substantially rigid and the cage body is composed of a soft material having spaced-apart perforations wherein the cage body has a first volume portion that extends in a direction forward of the front surface of the back cover and a second volume portion that extends downward from the first volume portion, wherein the second volume portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643